DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 170.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities:
- Claim 1, line 9, reads “touch adhesive” which should be corrected to read —touch said
adhesive—or —touch the adhesive--.
- Claim 1, lines 13-14, reads “the shellfish” which should be corrected to read —the living shellfish--.
- Claim 2, line 8, reads “touch adhesive” which should be corrected to read —touch said adhesive—or —touch the adhesive--.
- Claim 2, lines 12-13, reads “the shellfish” which should be corrected to read —the living shellfish--.
- Claim 3, line 4, reads “the shellfish” which should be corrected to read —the living shellfish--.
 	- Claim 3, line 5, reads “touch adhesive” which should be corrected to read —touch said adhesive—or —touch the adhesive--.
- Claim 6, line 2, reads “the shellfish” which should be corrected to read —the living shellfish--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (CN 1017206614).
Regarding claim 1, Chen teaches a method for planting marine grass seed via a seed assembly (Page 2, para 10) comprising the steps of:
a. Selecting a body of water and area suitable for eele grass and shellfish (Page 2, para 14 — Page 3, para 1; Provided translation), wherein said body of water has a bottom wherein shellfish can sufficiently bury themselves (bivalves will dig the mud to hide in the seabed; Page 2, para 10; Page 3, para 1);	
b. Selecting a living shellfish (select a suitable shallow benthic bivalve; Page 1, para 12);
c. Placing a drop of non-toxic biodegradable adhesive on the shell of the living shellfish (adhesive made of cooked glutinous rice flour slurry, which is non-toxic and rapidly degraded, is applied to the surface of the shell of the bivalve; Page 2, para 3; Page 3, paras 6-7)
d. Positioning a grass seed to touch adhesive (seeds are adhered to the rice flour slurry on the bivalve; Page 3, para 9)
e. Waiting a predetermined time period for the adhesive to cure (glutinous rice flour slurry is steamed for 10 minutes and then allowed to cool to room temperature to make a qualified glutinous rice flour slurry. Bivalves with seeds adhered to are not required to be dried after preparation and can be optionally dried or not. Bivalves with seeds adhered to can temporarily be stored prior to deployment; Page 3, para 4; Page 4, para 2).
f. Deploying the seed assembly into the body of water, wherein said seed assembly comprises said living shellfish, said drop of adhesive, and said positioned grass seed, wherein the body of water has a bottom where the shellfish can bury themselves sufficiently to bury said grass seed (bivalves with seeds adhered to their outer shell are deployed at a designated sea area, wherein the bivalve will dig into the mud of the seabed, and at the same time bury the seed; Page 2, para 10).
Regarding claim 2, Chen teaches a method for planting marine grass seed via a seed assembly comprising the steps of:
a. Selecting a body of water and area suitable for eele grass and shellfish, wherein said body of water has a bottom wherein shellfish can sufficiently bury themselves (Page 2, paras 10 & 14);
b. Selecting a grass seed (select a suitable seagrass; Page 1, para 12);
c. Placing a drop of non-toxic biodegradable adhesive on the grass seed (seeds are adhered to the glutinous rice flour slurry; Page 3, para 8);

d. Positioning a living shellfish to touch adhesive (adhesive made of cooked glutinous rice flour slurry, which is non-toxic and rapidly degraded, is applied to the surface of the shell of the bivalve; Page 2, para 3; Page 3, paras 6-7);
e. Waiting a predetermined time period for the adhesive to cure (glutinous rice flour slurry is steamed for 10 minutes and then allowed to cool to room temperature to make a qualified glutinous rice flour slurry. Bivalves with seeds adhered to are not required to be dried after preparation and can be optionally dried or not. Bivalves with seeds adhered to can temporarily be stored prior to deployment; Page 3, para 4; Page 4, para 2); and
f. Deploying the seed assembly into the body of water, wherein said seed assembly comprises said living shellfish, said drop of adhesive, and said positioned grass seed, wherein the body of water has a bottom where the shellfish can bury themselves sufficiently to bury said grass seed (bivalves with seeds adhered to their outer shell are deployed at a designated sea area, wherein the bivalve will dig into the mud of the seabed, and at the same time bury the seed; Page 2, para 10).
Regarding claim 3, Chen teaches a method for planting marine grass seed via a seed assembly comprising the steps of:
a. Selecting a living shellfish (select a suitable shallow benthic bivalve; Page 1, para 12);
b. placing a drop of non-toxic biodegradable adhesive on the shellfish (adhesive made of cooked glutinous rice flour slurry, which is non-toxic and rapidly degraded, is applied to the surface of the shell of the bivalve; Page 2, para 3; Page 3, paras 6-7);
c. positioning a grass seed to touch adhesive (seeds are adhered to the rice flour slurry on the bivalve; Page 3, para 9); and

d. deploying the seed assembly into a body of water (bivalves with seeds adhered to their outer shell are deployed at a designated sea area, wherein the bivalve will dig into the mud of the seabed, and at the same time bury the seed; Page 2, para 10).
Regarding claim 4, Chen teaches the limitations of claim 3, above, and teaches further comprising the step of selecting a body of water and area suitable for eele grass and shellfish (Page 2, paras 13-14), wherein said body of water has a bottom wherein shellfish can sufficiently bury themselves (bivalves will dig the mud to hide in the seabed; Page 2, para 10; Page 3, para 1).
Regarding claim 5, Chen teaches the limitations of claim 3, above, and teaches further comprising the step of waiting a predetermined time period for the adhesive to cure (glutinous rice flour slurry is steamed for 10 minutes and then allowed to cool to room temperature to make a qualified glutinous rice flour slurry. Bivalves with seeds adhered to are not required to be dried after preparation and can be optionally dried or not. Bivalves with seeds adhered to can temporarily be stored prior to deployment; Page 3, para 4; Page 4, para 2).
Regarding claim 6, Chen teaches the limitations of claim 3, above, and further teaches wherein deploying the seed assembly further includes wherein the body of water has a bottom where the shellfish can bury themselves (seeds are adhered to shells of bivalves and then are deployed at a designated sea area where the bivalves will dig into the mud of the seabed; Page 2, para 10).
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Applicant argued that Chen teaches more than “a drop” of adhesive.
In response, Chen teaches applying glutinous rice flour slurry in an amount of about 0.5 cubic centimeter to the surface of the dried shell which is sufficiently small enough of an area to be considered a drop.
Applicant argued that Chen does not teach seeds, as required by the claim language, and that Chen teaches seaweed which does not contain seeds.
In response, Chen teaches seagrass seeds, specifically Zostera which is a genus of seagrasses, also known as marine eelgrass. Chen recites seagrass in several places, including: Page 1, paras 11-12, 15-17; Page 2, paras 8 and 10; Page 3, para 9; Page 4, paras 1 - 3 and 6. Seagrass or eelgrass is a marine angiosperm and does utilize seeds to reproduce. Thus, Chen teaches seeds.
Applicant argued that Chen teaches curing the adhesive for 2-4 hours which is longer than the time set forth in the present invention of 20 seconds, as disclosed in the Specification.
In response, Chen teaches the limitation as required by the claim language. The claim requires “a predetermined time period” for curing and Chen teaches a predetermined time of between 2-4 hours. The claim language does not require that the time period is only 20 seconds and thus Chen teaches “waiting a predetermined time period for the adhesive to cure”.
Applicant argued that Chen does not teach a seed assembly since Chen does not teach seeds because seaweed does not contain seeds.
In response, Chen teaches seagrass which does contain seeds, as explained in the response to arguments above. Chen also teaches:
 Deploying the seed assembly into the body of water, wherein said seed assembly comprises said living shellfish, said drop of adhesive, and said positioned grass seed, wherein the body of water has a bottom where the shellfish can bury themselves sufficiently to bury said grass seed (bivalves with seeds adhered to their outer shell are deployed at a designated sea area, wherein the bivalve will dig into the mud of the seabed, and at the same time bury the seed; Page 2, para 10).
	Applicant argued that Chen does not teach positioning a living shellfish to touch adhesive.
	In response, Chen teaches adhesive made of cooked glutinous rice flour slurry is applied to the surface of the shell of the bivalve (Page 2, para 3; Page 3, paras 6-7) and further teaches the shellfish is living since the shellfish dig (digging requires that they are alive) into the mud of the seabed after deployment (Page 2, para 10).
	Applicant argued that Chen does not teach positioning a grass seed to touch adhesive. 
	In response, Chen teaches seagrass seeds are adhered to the glutinous rice flour slurry (Page 3, para 9; Fig. 4). As explained above, Chen also teaches grass seed (Page 1, paras 11-12, 15-17; Page 2, paras 8 and 10; Page 3, para 9; Page 4, paras 1 - 3 and 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643